                                          Case 5:20-cv-05501-EJD Document 77 Filed 03/29/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VIAVI SOLUTIONS INC.,                             Case No. 20-cv-05501-EJD (SVK)
                                   8                    Plaintiff,
                                                                                           ORDER DENYING PLATINUM
                                   9             v.                                        OPTICS TECHNOLOGY INC.’S
                                                                                           MOTION TO QUASH; GRANTING
                                  10     PLATINUM OPTICS TECHNOLOGY                        VIAVI’S ADMINISTRATIVE MOTION
                                         INC.,                                             TO FILE UNDER SEAL
                                  11
                                                        Defendant.                         Re: Dkt. Nos. 65, 69
                                  12
Northern District of California
 United States District Court




                                  13          Before this Court is Platinum Optics Technology Inc.’s (“PTOT”) Motion to Quash Viavi
                                  14   Solutions Inc.’s (“Viavi”) subpoena to       . Dkt. 65. The Court ordered Viavi to show cause
                                  15   why PTOT’s motion to quash should not be granted in light of a previous ruling by this Court.
                                  16   Dkt. 66. Viavi responded to the order to show cause and filed an administrative motion to file
                                  17   under seal Viavi’s response to PTOT’s motion to quash. Dkts. 69, 70.
                                  18          “As a general rule, a party does not have standing to quash a subpoena issued to a
                                  19   nonparty.” American Broadcasting Companies Inc. v. Aereo, Inc., No. CV–12–80300–RMW,
                                  20   2013 WL 1508894, at *2 (N.D. Cal. Apr. 10, 2013). However, “a party moving to quash a
                                  21   nonparty subpoena has standing when the party has a personal right or privilege in the information
                                  22   sought to be disclosed.” Id. (citation omitted). PTOT has not asserted a personal right or privilege
                                  23   in the information sought to be disclosed. Accordingly, the Court finds that PTOT does not have
                                  24   standing to quash the subpoena issued to       .
                                  25          While PTOT does not have standing to move to quash the subpoena, “[t]he Court has an
                                  26   independent obligation to avoid imposing undue burden or expense on a person subject to the
                                  27   subpoena.” Drummond Company, Inc. v. Collingsworth, No. 13–mc–80169–JST (JCS), No. 13–
                                  28   mc–80171–JST (JCS), 2013 WL 6074157, at *17 (N.D. Cal. Nov. 18, 2013) (internal quotation
                                           Case 5:20-cv-05501-EJD Document 77 Filed 03/29/21 Page 2 of 2




                                   1   marks and citation omitted). Here, Viavi represents that           has indicated its willingness to

                                   2   produce the information sought.” Dkt. 69-4. While Viavi does not cite to evidence in support of

                                   3   this statement,         is highly capable of objecting and/or moving to quash the subpoena if it

                                   4   faced undue burden or expense. At present, there is no such motion before the court. Finally, and

                                   5   more generally, discovery pending determination of the motion for summary judgment (Dkt. 45) is

                                   6   not stayed.1 Accordingly, the Court DENIES PTOT’s motion to quash Viavi’s subpoena to

                                   7         .

                                   8             As stated above, Viavi filed an administrative motion to file under seal Viavi’s response to

                                   9   PTOT’s motion to quash. Dkts. 69, 70. Viavi has demonstrated that portions of its response “are

                                  10   privileged, protectable as a trade secret or otherwise entitled to protection under the law.” Civil

                                  11   L.R. 79-5(b). Additionally, Viavi has provided the declaration of William Hector (Dkt. 69-1) to

                                  12   demonstrate that the material is sealable, as required under Civil Local Rule 79-5(d).
Northern District of California
 United States District Court




                                  13   Accordingly, Viavi’s motion to file under seal is GRANTED. Any party may file objections to

                                  14   this order within fourteen days. Fed. R. Civ. P. 72(a); N.D. Cal. Civ. L.R. 72-2.

                                  15             SO ORDERED.

                                  16   Dated: March 25, 2021

                                  17

                                  18
                                                                                                      SUSAN VAN KEULEN
                                  19                                                                  United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   1
                                        The Court’s prior order (Dkt. 64) was premised on the identity of issues between the joint
                                  28   discovery submission (Dkts. 61, 62) and the motion for summary judgment (Dkt. 45). Here, no
                                       such identity of issues is present in the subpoena to a third party.
                                                                                         2
